DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/20/2020, 11/11/2021 & 03/09/2022 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Paragraph 72, line 6 recites “traffic control marking 174” should be corrected to “traffic control marking 172”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 8, 10-12, 15 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Perez Barrera et al. (US 2018/0273048 A1) (Perez Barrera hereinafter).
Regarding claim 1, Perez Barrera discloses a method, comprising:
detecting, by a transport (Fig. 1, vehicle 101, sensors 110), that the transport is approaching a traffic control marking on a road ([0034], [0039]);
providing a notification related to the detecting to one or more occupants of the transport ([0036]);
receiving from one or more other transports, at a server (Fig. 1, server 130), one or more indications of a crossing of the traffic control marking by the transport ([0038]);
determining, by the server, a consensus of the crossing based on the one or more indications; and performing, by the server, an action to correct the crossing ([0035], [0040]).
Regarding claim 3, Perez Barrera discloses the method of claim 1, as stated above, wherein the one or more other transports provide the one or more indications each time the transport crosses the traffic control marking ([0034] – [0035] and [0038]).
Regarding claim 4, Perez Barrera discloses the method of claim 1, as stated above, comprising in response to the transport crossing the traffic control marking,
identifying, by the server, one or more other transports and the transport approaching one another; calculating, by the server, a potential impact between the transport and the one or more other transports; and notifying, by the server, one or more occupants of the transport and the one or more other transports about a potential impact ([0034]).
Regarding claim 5, Perez Barrera discloses the method of claim 1, as stated above, wherein the consensus is based on similar observations of the transport by the one or more other transports ([0038]).
Regarding claim 8, the elements contained in claim 8 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a transport rather than a method and is rejected for the same reasons as applied above.
Regarding claim 10, the elements contained in claim 10 are substantially similar to elements presented in claim 3, except that it sets forth the claimed invention as a transport rather than a method and is rejected for the same reasons as applied above.
Regarding claim 11, the elements contained in claim 11 are substantially similar to elements presented in claim 4, except that it sets forth the claimed invention as a transport rather than a method and is rejected for the same reasons as applied above.
Regarding claim 12, the elements contained in claim 12 are substantially similar to elements presented in claim 5, except that it sets forth the claimed invention as a transport rather than a method and is rejected for the same reasons as applied above.
Regarding claim 15, the elements contained in claim 15 are substantially similar to elements presented in claim 1, except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a method and is rejected for the same reasons as applied above.
Regarding claim 17, the elements contained in claim 17 are substantially similar to elements presented in claim 4, except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a method and is rejected for the same reasons as applied above.
Regarding claim 18, the elements contained in claim 18 are substantially similar to elements presented in claim 5, except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a method and is rejected for the same reasons as applied above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Perez Barrera in view of Van Dan Elzen et al. (US 11,198,434 B2) (Van Dan Elzen hereinafter).
Regarding claim 2, Perez Barrera discloses the method of claim 1, as stated above,  except for “wherein the traffic control marking delineates a lane boundary for the transport”.
Van Dan Elzen teaches such claimed subject matter (Fig. 4 is a plan view of the vehicle is crossing from one lane into another). Van Dan Elzen teaches that “the controller 19 will, at some point, detect the lane delimiter 24a as the right lane delimiter since at some point it will no longer be on the left side of the vehicle 10 … to indicate a lane change to the right” (Col. 8, lines 38-60).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the lane delimiter taught by Van Dan Elzen into the invention of Perez Barrera to detect the vehicle crossing the lane boundary in order to determine a target path for the vehicle.
Regarding claim 9, the elements contained in claim 9 are substantially similar to elements presented in claim 2, except that it sets forth the claimed invention as a transport rather than a method and is rejected for the same reasons as applied above.
Regarding claim 16, the elements contained in claim 16 are substantially similar to elements presented in claims 2-3, except that it sets forth the claimed invention as a non-transitory computer readable medium rather than a method and is rejected for the same reasons as applied above.
Claims 6-7, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Perez Barrera in view of Leise et al. (US 10,891,694 B1) (Leise hereinafter).
Regarding claims 6-7, Perez Barrera discloses the method of claim 1, as stated above,  except for “wherein one or more of the transport and the one or more other transports comprise validation nodes or peers for a blockchain network; and creating, by the server, a blockchain transaction to record an instance of poor driving related to consensus to a shared lodger, wherein the one or more other transports comprise validation nodes or peers that perform the consensus on the blockchain transaction”.
Leise teaches such claimed subject matter (Abstract). Leise teaches that “a blockchain (also referred to herein as a distributed ledge or a shared ledger) … pere-to-peer manner” (Col. 5, lines 10-64). Furthermore, Leise also teaches that “blockchain technology may be used to store the transactions of control instances (from autonomous to human control to autonomous, for example). These control instances may be stored as they occur into blocks. Accordingly, this data may be included into the distributed ledger environment of the blockchain (Col. 56, lines 41-48).
Therefore, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the blockchain taught by Leise into the invention of Perez Barrera to record and manage vehicle information for secure transactions and smart contracts stored on the blockchain.
Regarding claims 13-14, the elements contained in claims 13-14 are substantially similar to elements presented in claims 6-7, except that they set forth the claimed invention as a transport rather than a method and are rejected for the same reasons as applied above.
Regarding claims 19-20, the elements contained in claims 19-20 are substantially similar to elements presented in claims 6-7, except that they set forth the claimed invention as a non-transitory computer readable medium rather than a method and are rejected for the same reasons as applied above.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached form PTO-892.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Luke Huynh whose telephone number is 571-270-5746. The examiner can normally be reached Mon 8-6, Tues 8-12, Thurs & Fri 8-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE HUYNH/Examiner, Art Unit 3661